               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF MISSOURI
                         CENTRAL DIVISION

                                     Civil Action No.: 21-2984-MD-C-BP

IN RE: FOLGERS COFFEE MARKETING      CONSOLIDATED CLASS ACTION
LITIGATION                           COMPLAINT


                                     JURY TRIAL DEMANDED




                             {398342.DOCX }1
     Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 1 of 54
          COME NOW, Plaintiffs Shelly Ashton, Jay Schoener, Ramon Ibarra, Ellen Moser, Geoff

Thomson, Kimberley Clark, Julie Marthaller, Mark Smith, Deborah Bosso, and Rodger Smith

(“Plaintiffs”), individually and on behalf of all others similarly situated, bring this class action

complaint against Defendants The J. M. Smucker Company and The Folger Coffee Company

(collectively, “Defendants”), based on Defendants’ false and deceptive labeling and advertising of

their Folgers ground coffee products (hereinafter collectively referred to as the “Products”).1

Plaintiffs make the following allegations based on the investigation of their counsel and on

information and belief, except as to allegations pertaining to Plaintiffs individually, which are

based on their personal knowledge.

                                           INTRODUCTION

          1.       This case involves a straightforward and systematic course of false, misleading, and

unlawful conduct: Defendants have grossly misrepresented the number of cups of coffee that the

Products can make.

          2.       Throughout the statute of limitations period, Defendants have sold the Products to

consumers based on the representation that they contain enough ground coffee to make up to a

specific number of servings (e.g., “240 6 fl oz cups”). However, by following Defendants’ own

definitions and instructions, the Products do not contain enough ground coffee to make the number

of servings represented or even close to it.

          3.       Indeed, it is a classic and unlawful bait-and-switch scheme that causes unsuspecting

consumers to spend more money for less than the advertised amount of coffee they believe they

are purchasing.

          4.       Plaintiffs and other consumers purchased the Products because they reasonably


1
    “Products” are further defined infra in Paragraphs 23-24.


                                       {398342.DOCX }2
               Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 2 of 54
believed – based on Defendants’ representations – that these Products contained enough coffee to

make the specified number of servings. Had Plaintiffs and other consumers known the truth (i.e.,

that the Products do not contain enough coffee to make the specified number of servings), they

would have paid less for them, or would not have purchased them at all. As a result, Plaintiffs and

other consumers have been deceived and have suffered economic injury.

         5.       Plaintiffs seek relief in this action individually, and on behalf of all other similarly

situated individuals who purchased Defendants’ falsely and deceptively labeled Products during

the statute of limitations period.

                                     JURISDICTION AND VENUE

         6.       This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act

of 2005, 28 U.S.C. § 1332(d)(2), because this is a class action filed under Rule 23 of the Federal

Rules of Civil Procedure, there are thousands of proposed Class2 members, the aggregate amount

in controversy exceeds $5,000,000 exclusive of interest and costs, and Defendants are citizens of

a state different from at least some members of the proposed Classes, including Plaintiffs.

         7.       This Court has personal jurisdiction over Defendants because Defendants have

sufficient minimum contacts in Missouri, or otherwise intentionally avail themselves of the

markets within Missouri, through their sale of the Products in Missouri and to Missouri consumers.

Additionally, this Court has personal jurisdiction over Defendants pursuant to 28 U.S.C. § 1407.

         8.       Venue is proper in this judicial District pursuant to 28 U.S.C. § 1391(b)(2) because

a substantial part of the events or omissions giving rise to Plaintiff Mark Smith’s claims occurred

in this District. Plaintiff Mark Smith resides in this District and purchased the Products in this

District. Moreover, venue is proper in this District pursuant to 28 U.S.C. § 1407 and the Transfer


2
    “Class” and “Classes” are defined infra in Paragraph 50.


                                      {398342.DOCX }3
              Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 3 of 54
Order issued by the United States Judicial Panel on Multidistrict Litigation, centralizing and

transferring the actions to this District. See In re Folgers Coffee Mktg. & Sales Practices. Litig.,

No. MDL 2984, 2021 WL 1221500, at *2 (U.S. Jud. Pan. Mult. Lit. Apr. 1, 2021).

                                                PARTIES

          9.       Plaintiff Shelly Ashton is a citizen of the United States and the State of California

and she currently resides in Riverside County. In April 2020, Plaintiff Ashton purchased the

Folgers Classic Roast, 30.5 oz. product and the Folgers Black Silk, 24.2 oz. product from a Stater

Bros. market in Beaumont, California, for her own personal use. In purchasing the Products,

Plaintiff Ashton saw and relied on Defendants’ representations made on the packaging.

Specifically, Plaintiff Ashton reasonably believed that the Folgers Classic Roast product contained

enough ground coffee to make 240 cups or servings because she saw the representation “MAKES

UP TO 240 6 FL OZ CUPS” prominently printed on the front of the canister. Plaintiff Ashton also

reasonably believed that the Folgers Black Silk product contained enough ground coffee to make

210 cups or servings because she saw the representation “MAKES UP TO 210 6 FL OZ CUPS”

prominently printed on the front of the canister. Plaintiff Ashton’s reasonable belief that the

Products she purchased could make the represented number of servings was an important factor in

her decision to purchase the products. Plaintiff Ashton would have paid significantly less for the

Products had she known that the Products did not contain enough ground coffee to make the

represented number of cups of coffee. Therefore, Plaintiff Ashton suffered injury in fact and lost

money as a result of Defendants’ misleading, false, unfair, and deceptive practices, as described

herein.

          10.      Plaintiff Jay Schoener is a citizen of the United States and the State of New York

and he currently resides in Chenango County. In or around March and April 2020, Plaintiff




                                       {398342.DOCX }4
               Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 4 of 54
Schoener purchased the Folgers Classic Roast, 48 oz. product from a Walmart in Norwich, New

York, for his own personal use. In purchasing the Products, Plaintiff Schoener saw and relied on

Defendants’ representations made on the packaging. Specifically, Plaintiff Schoener reasonably

believed that the Products contained enough ground coffee to make 380 cups or servings because

he saw the representation “MAKES UP TO 380 6 FL OZ CUPS” prominently printed on the front

of the canister. Plaintiff Schoener’s reasonable belief that the Products he purchased could make

the represented number of servings was an important factor in his decision to purchase the

products. Plaintiff Schoener would have paid significantly less for the Products had he known that

the Products did not contain enough ground coffee to make the represented number of cups of

coffee. Therefore, Plaintiff Schoener suffered injury in fact and lost money as a result of

Defendants’ misleading, false, unfair, and deceptive practices, as described herein.

       11.     Plaintiff Deborah Bosso is a citizen of the United States and the State of New York

and she currently resides in Niagara County, New York. In or around May 2018, Plaintiff Bosso

purchased the Folgers Breakfast Blend, 38.5 oz. product from a Walmart in Niagara County, New

York, for her own personal use. In purchasing the Product, Plaintiff Bosso saw and relied on

Defendants’ representations made on the packaging. Specifically, Plaintiff Bosso reasonably

believed that the Products contained enough ground coffee to make 315 cups or servings because

she saw the representation “MAKES UP TO 315 6 FL OZ CUPS” prominently printed on the front

of the canister. Plaintiff Bosso’s reasonable belief that the Product she purchased could make the

represented number of servings was an important factor in her decision to purchase the Product.

Plaintiff Bosso would have paid significantly less for the Product had she known that the Product

did not contain enough ground coffee to make the represented number of cups of coffee. Therefore,

Plaintiff Bosso suffered injury in fact and lost money as a result of Defendants’ misleading, false,




                                 {398342.DOCX }5
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 5 of 54
unfair, and deceptive practices, as described herein.

       12.     Plaintiff Ramon Ibarra is a citizen of the United States and the State of California

and he currently resides in San Diego County. In or around December 2019, Plaintiff Ibarra

purchased three of the Folgers French Roast, 24.2 oz. products from Garden Farms Market, a

grocery store located in Lakeside, California, for his own personal use. In purchasing the Products,

Plaintiff Ibarra saw and relied on Defendants’ representations made on the packaging. Specifically,

Plaintiff Ibarra reasonably believed that the Folgers French Roast product contained enough

ground coffee to make 210 cups or servings because he saw the representation “MAKES UP TO

210 6 FL OZ CUPS” prominently printed on the front of the canister. Plaintiff Ibarra’s reasonable

belief that the Products he purchased could make the represented number of servings was an

important factor in his decision to purchase the products. Plaintiff Ibarra would have paid

significantly less for the Products had he known that the Products did not contain enough ground

coffee to make the represented number of cups of coffee. Therefore, Plaintiff Ibarra suffered injury

in fact and lost money as a result of Defendants’ misleading, false, unfair, and deceptive practices,

as described herein.

       13.     Plaintiff Ellen Moser is a citizen of the United States and the State of Illinois and

she currently resides in Lake County, Illinois. In February 2020, Plaintiff Moser purchased the

Folgers Classic Roast, 30.5 oz. product from Walmart in Antioch, Illinois, for her own personal

use. In purchasing the Product, Plaintiff Moser saw and relied on Defendants’ representations

made on the packaging. Specifically, Plaintiff reasonably believed that the Folgers Classic Roast

product contained enough ground coffee to make 240 cups or servings because she saw the

representation “MAKES UP TO 240 6 FL OZ CUPS” prominently printed on the front of the

canister. Plaintiff Moser’s reasonable belief that the Product she purchased could make the




                                 {398342.DOCX }6
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 6 of 54
represented number of servings was an important factor in her decision to purchase the products.

Plaintiff would have paid significantly less for the Product had she known that the Product did not

contain enough ground coffee to make the represented number of cups of coffee. Therefore,

Plaintiff Moser suffered injury in fact and lost money as a result of Defendants’ misleading, false,

unfair, and deceptive practices, as described herein.

       14.     Plaintiff Geoff Thomson is a citizen of the United States and the State of Texas and

he currently resides in Liberty County, Texas. During the relevant class period, including in or

around May 2020, Plaintiff Thomson purchased the Products, including the Folgers Classic Roast

Product in 30.5 oz., 11.3 oz. and 48 oz., and the Folgers Colombian Roast Product in 10.3oz.

Generally, the purchases were made about once every two weeks from his local H-E-B, Walmart,

and Brookshires grocery stores, for his own personal use. In purchasing the Products, Plaintiff

Thomson saw and relied on Defendants’ representations made on the packaging. For example,

Plaintiff Thomson reasonably believed that the 30.5 oz. Folgers Classic Roast contained enough

ground coffee to make 240 cups or servings because he saw the representation “MAKES UP TO

240 6 FL OZ CUPS” prominently printed on the front of the canister. Plaintiff Thomson’s

reasonable belief that the Products he purchased could make the represented number of servings

was an important factor in his decision to purchase the Products. Plaintiff Thomson would have

paid significantly less for the Products had he known that the Products did not contain enough

ground coffee to make the represented number of cups of coffee. Therefore, Plaintiff Thomson

suffered injury in fact and lost money as a result of Defendants’ misleading, false, unfair, and

deceptive practices, as described herein.

       15.     Plaintiff Kimberley Clark is a citizen of the United States and the State of Texas

and she currently resides in Cherokee County, Texas. During the relevant class period, including




                                 {398342.DOCX }7
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 7 of 54
in or around December 2020, Plaintiff Clark purchased the Products, including the Folgers Classic

Roast, 11.3 oz. Product, from her local Dollar General and Wal-Mart grocery stores, for her own

personal use. In purchasing the Products, Plaintiff Clark saw and relied on Defendants’

representations made on the packaging. For example, Plaintiff Clark reasonably believed that the

11.3 oz. Folgers Classic Roast contained enough ground coffee to make 90 cups or servings

because she saw the representation “MAKES UP TO 90 6 FL OZ CUPS” prominently printed on

the front of the canister. Plaintiff Clark’s reasonable belief that the Products she purchased could

make the represented number of servings was an important factor in her decision to purchase the

Products. Plaintiff Clark would have paid significantly less for the Products had she known that

the Products did not contain enough ground coffee to make the represented number of cups of

coffee. Therefore, Plaintiff Clark suffered injury in fact and lost money as a result of Defendants’

misleading, false, unfair, and deceptive practices, as described herein.

       16.     Plaintiff Julie Marthaller is a citizen of the United States and the State of

Washington and she currently resides in Spokane County, Washington. In or around September

2020, Plaintiff Marthaller purchased the Folgers CoffeeHouse Blend, 25.4 oz Product from a

WinCo Foods store in Spokane, Washington, for her own personal use. In purchasing the Product,

Plaintiff Marthaller saw and relied on Defendants’ representations made on the packaging.

Specifically, Plaintiff Marthaller reasonably believed that the Product contained enough ground

coffee to make 210 cups or servings because she saw the representation “MAKES UP TO 210 6

FL OZ CUPS” prominently printed on the front of the canister. Plaintiff Marthaller’s reasonable

belief that the Product she purchased could make the represented number of servings was an

important factor in her decision to purchase the products. Plaintiff Marthaller would have paid

significantly less for the Products had she known that the Product did not contain enough ground




                                 {398342.DOCX }8
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 8 of 54
coffee to make the represented number of cups of coffee. Therefore, Plaintiff Marthaller suffered

injury in fact and lost money as a result of Defendants’ misleading, false, unfair, and deceptive

practices, as described herein.

       17.     Plaintiff Mark Smith is a citizen of the United States and the State of Missouri and

he currently resides in Cass County, Missouri. On or around January 2021, Plaintiff Smith

purchased the Products. Plaintiff Smith purchased the Folgers Classic Coffee Roast, 30.5 oz.

Product, the Folgers 100% Colombian Coffee, 24.2 oz. Product, the Folgers Country Roast Coffee,

31.1 oz. Product, and the Folgers Gourmet Supreme Coffee, 27.8 oz. Product. Plaintiff Mark Smith

purchased the Folgers Classic Coffee Roast at a Sam’s Club in Raymore, Missouri, and purchased

the other roasts from a HyVee in Belton, Missouri and Walmart in Raymore, Missouri. Plaintiff

Mark Smith purchased the foregoing Products all for his own personal use. In purchasing the

Products, Plaintiff Mark Smith saw and relied on Defendants’ representations made on the

packaging. For example, Plaintiff Mark Smith reasonably believed that the Folgers Classic Roast

30.5 oz. Product contained enough ground coffee to make 240 cups or servings because he saw

the representation “MAKES UP TO 240 6 FL OZ CUPS” prominently printed on the front of the

canister. Plaintiff Mark Smith’s reasonable belief that the Products he purchased could make the

represented number of servings was an important factor in his decision to purchase the Products.

Plaintiff Mark Smith would have paid significantly less for the Products had he known that the

Products did not contain enough ground coffee to make the represented number of cups of coffee.

Therefore, Plaintiff Mark Smith suffered injury in fact and lost money as a result of Defendants’

misleading, false, unfair, and deceptive practices, as described herein.

       18.     Plaintiff Rodger Smith is a citizen of the United States and the State of Florida and

he currently resides in Broward County, Florida. On or around September 2, 2020, Plaintiff Rodger




                                 {398342.DOCX }9
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 9 of 54
Smith purchased the Folgers Classic Decaf, 30.5 oz. Product from a Walmart located at 1199 S

Federal Hwy, Pompano Beach, Florida 33062, for his own personal use. In purchasing the Product,

Plaintiff Rodger Smith saw and relied on Defendants’ representations made on the packaging.

Specifically, Plaintiff Rodger Smith reasonably believed that the Folgers Classic Decaf Product

contained enough ground coffee to make 240 cups or servings because he saw the representation

“MAKES UP TO 240 6 FL OZ CUPS” prominently printed on the front of the canister. Plaintiff

Rodger Smith’s reasonable belief that the Products he purchased could make the represented

number of servings was an important factor in his decision to purchase the products. Plaintiff

Rodger Smith would have paid significantly less for the Products had he known that the Products

did not contain enough ground coffee to make the represented number of cups of coffee. Therefore,

Plaintiff Rodger Smith suffered injury in fact and lost money as a result of Defendants’ misleading,

false, unfair, and deceptive practices, as described herein.

       19.     Despite being misled by Defendants with respect to the Folgers ground coffee

products they purchased, Plaintiffs lack personal knowledge as to Defendants’ specific business

practices. Consequently, there is still doubt in their minds as to the possibility that some of the

Products could contain enough coffee to make the advertised number of servings. For example,

because there are many Folgers Products involved in Defendants’ deceit, and due to the likelihood

that Defendants may yet develop and market additional coffee products that misrepresent the

serving yield, Plaintiffs may again purchase a falsely-advertised ground coffee products from

Defendants under the mistaken impression that the represented number of servings is accurate.

Moreover, without scooping out every grain of ground coffee in the Products, Plaintiffs would

have no way of determining whether the servings representations on the front labeling are accurate.

Also, Class members will continue to purchase the Products, reasonably but incorrectly believing




                                 {398342.DOCX }10
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 10 of 54
that they contain enough coffee to make the advertised number of servings.

       20.     Plaintiffs are also susceptible to reoccurring harm in that they desire to continue to

purchase the Products but cannot be certain Defendants have corrected their deceptive and false

advertising scheme. Indeed, Plaintiffs regularly shop at stores where the Products are sold, and

they would like to continue purchasing the Products. However, they currently cannot trust that

Defendants will label and/or advertise the Products they purchased in the past truthfully and in

compliance with applicable law.

       21.     The J. M. Smucker Company is a corporation organized and existing under the laws

of the state of Ohio, with its headquarters and principal place of business at One Strawberry Lane,

Orrville, OH 44667. The J. M. Smucker Company is one of the world’s biggest consumer packaged

goods companies and it owns the Folgers brand.

       22.     The Folger Coffee Company is a corporation organized and existing under the laws

of the state of Ohio, with its headquarters and principal place of business at One Strawberry Lane,

Orrville, OH 44667. Folgers has a rich history dating back to 1850 and is arguably the most well-

known coffee maker in the United States. The coffee giant excels in offering a wide range of

products to customers, including varying flavors, roasts and strength of coffee. Beginning in 1850

in San Francisco, Folgers is now a household name recognized and sold around the world. Since

the early 1990s, it has been the largest-selling ground coffee provider in the United States. In the

1980s, Folgers’ slogan “The best part of waking up is Folgers in your cup!” and the well-associated

jingle became recognizable in households across the country, along with the Folgers name. Folgers

generates millions of dollars in sales each year, a significant portion of which is derived from sales

of the Products. In 2008, Folgers was acquired by The J. M. Smucker Company from Procter &

Gamble for a reported $3 billion.




                                 {398342.DOCX }11
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 11 of 54
                                   FACTUAL ALLEGATIONS

A.       The Folgers Ground Coffee Products At Issue

         23.   The Products at issue in this case consist of all varieties (e.g., different types of

roasts) and sizes (e.g., 20 oz., 30.5 oz., etc.) of Folgers ground coffee canisters.

         24.   These Products include but are not limited to the following varieties of Folgers

ground coffee canisters: Classic Roast, Classic Roast Decaf, ½ Caff, CoffeeHouse Blend, Country

Roast, Simply Smooth, Simply Smooth Decaf, 100% Colombian, Black Silk, Black Silk Decaf,

Brazilian Blend, Breakfast Blend, French Roast, Gourmet Supreme, House Blend, and Special

Roast.

         25.   The Products are sold across the United States through third party retailers

including grocery chains and large retail outlets.

B.       Defendants Grossly Overstate The Number Of Servings The Products Can Make

         26.   Defendants represent on the packaging of each of the Products that they contain

enough ground coffee to make up to a specified number of servings. For example, Defendants

prominently state on the front canister of the 30.5 oz. canister of Folgers Classic Roast Coffee:

“MAKES UP TO 240 6 FL OZ CUPS.”

         27.   Representative images of the front of the canisters of some of the Products are

depicted below:




                                  {398342.DOCX }12
          Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 12 of 54
                        {398342.DOCX }13
Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 13 of 54
                        {398342.DOCX }14
Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 14 of 54
                        {398342.DOCX }15
Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 15 of 54
       28.     Defendants place a materially identical representation on the front label of all the

Products, although the number of represented servings of course varies based on the size of the

Product.

       29.     On the back of all the Products, Defendants instruct consumers that they should use

one tablespoon of ground coffee to make one serving (one 6 fl oz cup) of coffee.3

       30.     One tablespoon of ground coffee weighs approximately 5 grams.

       31.     Based on these standard measurements, it is evident that Defendants grossly

overstate the number of servings the Products can make.

       32.     By way of example, Defendants represent on the 30.5 oz. canister of the Folgers

Classic Roast that it “MAKES UP TO 240 6 FL OZ CUPS.”

       33.     As set forth above, one tablespoon of ground coffee is needed to make 1 serving.

Therefore, 240 tablespoons of ground coffee are needed to make 240 servings.

       34.     As set forth above, one tablespoon of ground coffee = approximately 5 grams.

Therefore, 1200 grams of ground coffee is needed to make 240 servings [240 tablespoons x 5

grams].

       35.     However, the 30.5 oz. canister has a net weight of 865 grams. Therefore, it contains

only 72% of the amount of ground coffee required to make up to 240 cups of coffee [865 / 1200 x

100%]. This is equivalent to approximately 173 cups of coffee.

       36.     The same shortfall (i.e., only 173 cups of coffee) is calculated by dividing the total

grams of coffee in the 30.5 oz. cannister by the number of grams required to make a single serving

[865 grams / 5 grams].


3
 Hereinafter, the term “cup” is synonymous, and used interchangeably with, the term “serving”
and is equivalent to 6 fluid ounces, based on Defendants’ representations.


                                   {398342.DOCX }16
           Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 16 of 54
         37.   In sum, the 30.5 oz. canister only contains enough coffee to make 173 cups, which

is equivalent to 72% of the amount of ground coffee that is required to make the 240 cups of coffee:

                      865 grams / 1200 grams = 72%

                      173 cups / 240 cups = 72%
         38.   Thus, it is impossible for the Product to contain enough ground coffee to make

anywhere close to “240 6 fl oz cups” of coffee, as promised by Defendants. Defendants’

representation that the 30.5 oz. canister “MAKES UP TO 240 6 FL OZ CUPS” is therefore false,

deceptive, and misleading.

         39.   The same calculations apply equally to all of the other Products. According to their

net weight, as well as the weight per tablespoon of ground coffee, they are unable to make

anywhere close to the represented number of cups. These calculations are set forth in the following

chart:

     Product Name             Net          Number of         Approximate         Approximate
                             Weight         “Up To”           Number of          Percentage of
                                            Servings           Servings            Servings
                                           Promised            Received            Received
     Classic Roast           11.3 oz.           90                 64                 71.1%
     Classic Roast           22.6 oz.          180                128                 71.1%
     Classic Roast           30.5 oz.          240                173                 72.0%
     Classic Roast           38.4 oz.          305                216                 70.8%
     Classic Roast            48 oz.           380                272                 71.6%
     Classic Roast            51 oz.           400                288                  72%
     Classic Decaf           11.3 oz.           90                 64                 71.1%
     Classic Decaf           22.6 oz.          180                128                 71.1%
     Classic Decaf           30.5 oz.          240                173                 72.0%
     Classic Decaf           33.9 oz.          270               192.2                71.2%
       1/2 Caff              10.8 oz.           90                61.2                 68%
       1/2 Caff              25.4 oz.          210                144                 68.6%
  CoffeeHouse Blend          10.8 oz.           90                61.2                 68%
  CoffeeHouse Blend          25.4 oz.          210                144                 68.6%



                                  {398342.DOCX }17
          Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 17 of 54
     Country Roast         25.1 oz.          240               142.2                59.3%
     Country Roast         31.1 oz.          240               176.4                73.5%
    Simply Smooth          11.5 oz.           90                65.2                72.4%
    Simply Smooth           23 oz.           180               130.4                72.4%
    Simply Smooth          31.1 oz.          240               176.4                73.5%
    Simply Smooth          34.5 oz.          270               195.6                72.4%
 Simply Smooth Decaf       11.5 oz.           90                65.2                72.4%
 Simply Smooth Decaf        23 oz.           180               130.4                72.4%
   100% Colombian          10.3 oz.           90                58.4                64.9%
   100% Colombian          24.2 oz.          210               137.2                65.3%
      Black Silk           10.3 oz.           90                58.4                64.9%
      Black Silk           24.2 oz.          210               137.2                65.3%
   Black Silk Decaf        10.3 oz.           90                58.4                64.9%
   Black Silk Decaf        20.6 oz.          180               116.8                64.9%
    Brazilian Blend        10.3 oz.           90                58.4                64.9%
    Brazilian Blend        24.2 oz.          210               137.2                65.3%
    Breakfast Blend        10.8 oz.           90                61.2                 68%
    Breakfast Blend        25.4 oz.          210                144                 68.6%
    Breakfast Blend        38.5 oz.          315                218                 69.2%
     French Roast          10.3 oz.           90                58.4                64.9%
     French Roast          24.2 oz.          210               137.2                65.3%
   Gourmet Supreme         10.3 oz.           90                58.4                64.9%
   Gourmet Supreme         24.2 oz.          210               137.2                65.3%
   Gourmet Supreme         27.8 oz           240               157.8                65.7%
     House Blend           10.3 oz.           90                58.4                64.9%
     House Blend           24.2 oz.          210               137.2                65.3%
     Special Roast         10.3 oz.           90                58.4                64.9%
     Special Roast         24.2 oz.          210               137.2                65.3%


       40.    There are 42 varieties of the Products listed in the chart above. Each and every one

of them contains substantially less ground coffee than is required to make the recommended

number of “up to” servings promised on the packaging. On average, these Products contain enough

ground coffee to make only 68.29% of the number of servings promised on the packaging, thus




                                {398342.DOCX }18
        Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 18 of 54
revealing a systematic course of unlawful conduct by Defendants to deceive and shortchange

consumers.

C.     The False And Deceptive Serving Amount Representations Harm Consumers

       41.     Plaintiffs and other consumers purchased the Products relying on Defendants’

serving amount representations on the Products’ packaging.

       42.     Plaintiffs and other consumers reasonably expect that, if they follow the serving

instructions, the Products will produce the number of servings/cups of coffee as represented on the

Products’ packaging.

       43.     Plaintiffs’ and consumers’ reasonable belief that the Products are able to make up

to the represented number of cups of coffee was a significant factor in each of their decisions to

purchase the Products.

       44.     Plaintiffs and Class members did not know, and had no reason to know, that the

Products’ labeling vastly overstates the number of cups of coffee they are able to make. At the

time of purchase, a reasonable consumer cannot measure or calculate how many servings the

Products can make. Nor are reasonable consumers expected to keep track of the precise number of

cups of coffee they make over a period of time.

       45.     As the entity responsible for the development, manufacturing, packaging,

advertising, distribution and sale of the Products, Defendants knew or should have known that

each of the Products falsely and deceptively overstates the number of servings of coffee that can

be made.

       46.     Defendants also knew or should have known that Plaintiffs and other consumers,

in purchasing the Products, would rely on Defendants’ serving size representations. Nonetheless,

Defendants deceptively advertise the Products in order to deceive consumers into believing they

are getting considerably more coffee than they are paying for.


                                {398342.DOCX }19
        Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 19 of 54
          47.   Consumers are willing to pay more for the Products based on the belief that the

Products contain enough ground coffee to make up to the represented number of servings.

Plaintiffs and other consumers would have paid significantly less for the Products, or would not

have purchased them at all, had they known that they were getting fewer servings of coffee than

what they were promised.

          48.   By analogy, if a consumer purchased a six-pack of soda, but only received four

cans of soda, the consumer would only be receiving 66.67% of what she paid for. The situation

here is no different in terms of the harm to the consumer. The only difference is that, due to the

nature of the Products, Defendants are able to conceal the gross shortfall of coffee because

reasonable consumers do not keep track of the number of cups of coffee they make over a period

of time.

          49.   Therefore, Plaintiffs and other consumers purchasing the Products have suffered

injury in fact and lost money as a result of Defendants’ false and deceptive practices, as described

herein.

                               CLASS ACTION ALLEGATIONS

          50.   Plaintiffs, pursuant to Federal Rules of Civil Procedure 23(a) and 23(b)(2) and

(b)(3), bring this action on behalf of the following (the “Classes”):

                      The “Nationwide Class”: All persons who purchased any of the Products in
                       the United States for personal, family, or household purposes, within the

                       applicable statute-of-limitations period.

                      The “Missouri Subclass”: All persons who purchased any of the Products
                       in Missouri for personal, family, or household purposes, within the

                       applicable statute-of-limitations period.

                      The “California Subclass”: All persons who purchased any of the Products




                                   {398342.DOCX }20
           Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 20 of 54
                       in California for personal, family, or household purposes, within the

                       applicable statute-of-limitations period.

                      The “New York Subclass”: All persons who purchased any of the Products
                       in New York for personal, family, or household purposes, within the

                       applicable statute-of-limitations period.

                      The “Florida Subclass”: All persons who purchased any of the Products in
                       Florida for personal, family, or household purposes, within the applicable

                       statute-of-limitations period.

                      The “Illinois Subclass”: All persons who purchased any of the Products in
                       Illinois for personal, family, or household purposes, within the applicable

                       statute-of-limitations period.

                      The “Texas Subclass”: All persons who purchased any of the Products in
                       Texas for personal, family, or household purposes, within the applicable

                       statute-of-limitations period.

                      The “Washington Subclass”: All persons who purchased any of the
                       Products in Washington for personal, family, or household purposes, within

                       the applicable statute-of-limitations period.

       51.     The Nationwide Class and State Subclasses listed above are collectively referred to

as the “Classes.”

       52.     The State Subclasses listed above, with the exclusion of the Nationwide class, are

collectively referred to as the “State Subclasses”.

       53.     Excluded from the Classes are Defendants, their parents, subsidiaries, affiliates,

officers, and directors; all persons who make a timely election to be excluded from the Classes;

the judge to whom this case is assigned and any immediate family members thereof; and any

persons who assert claims for personal injury.

       54.     Plaintiffs reserve the right to modify or amend the definition of the proposed


                                 {398342.DOCX }21
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 21 of 54
Classes after having had an opportunity to conduct discovery.

       55.     Numerosity: The proposed Classes are so numerous that joinder of all members

would be impractical. The Products are sold throughout the United States by third-party retailers.

The number of individuals who purchased the Products during the relevant time period is at least

in the tens of thousands. Accordingly, Class members are so numerous that their individual joinder

herein is impractical. While the precise number of Class members and their identities are unknown

to Plaintiffs at this time, these Class members are identifiable and ascertainable.

       56.     Common Questions Predominate: There are questions of law and fact common to

the proposed Classes that will drive the resolution of this action and will predominate over

questions affecting only individual Class members. These questions include, but are not limited

to, the following:

                      Whether Defendants misrepresented material facts and/or failed to disclose

                       material facts in connection with the packaging, marketing, distribution, and

                       sale of the Products;

                      Whether Defendants’ use of false or deceptive packaging and advertising

                       constituted false or deceptive advertising;

                      Whether Defendants engaged in unfair, unlawful and/or fraudulent business

                       practices;

                      Whether Defendants’ conduct violated the numerous state consumer

                       protection statutes alleged herein;

                      Whether Defendants’ unlawful conduct, as alleged herein, was intentional

                       and knowing;

                      Whether Plaintiffs and the Classes are entitled to damages and/or




                                 {398342.DOCX }22
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 22 of 54
                       restitution, and in what amount;

                      Whether Defendants are likely to continue using false, misleading or

                       unlawful conduct such that an injunction is necessary; and

                      Whether Plaintiffs and the Classes are entitled to an award of reasonable

                       attorneys’ fees, interest, and costs of suit.

       57.     Defendants have engaged in a common course of conduct giving rise to violations

of the legal rights sought to be enforced uniformly by Plaintiffs and Class members. Similar or

identical statutory and common law violations, business practices, and injuries are involved. The

injuries sustained by members of the proposed Classes flow, in each instance, from a common

nucleus of operative fact, namely, Defendants’ deceptive packaging and advertising of the

Products. Each instance of harm suffered by Plaintiffs and Class members has directly resulted

from a single course of illegal conduct. Each Class member has been exposed to the same deceptive

practice, as each of the Products: (a) bear the materially same serving amount representations, and

(b) do not contain enough ground coffee to make anywhere close to the represented serving

amount. Therefore, individual questions, if any, pale in comparison to the numerous common

questions presented in this action.

       58.     Superiority: Because of the relatively small amount of damages at issue for each

individual Class member, no Class member could afford to seek legal redress on an individual

basis. Furthermore, individualized litigation increases the delay and expense to all parties and

multiplies the burden on the judicial system presented by the complex legal and factual issues of

this case. Individualized litigation also presents a potential for inconsistent or contradictory

judgments. A class action is superior to any alternative means of prosecution.

       59.     Typicality: The representative Plaintiffs’ claims are typical of those of the proposed




                                {398342.DOCX }23
        Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 23 of 54
Classes, as all members of the proposed Classes are similarly affected by Defendant’s uniform

unlawful conduct as alleged herein.

       60.      Adequacy: Plaintiffs will fairly and adequately protect the interests of the proposed

Classes as their interests do not conflict with the interests of the members of the proposed Classes

they seek to represent, and they have retained counsel competent and experienced in class action

litigation. The interests of the members of the Classes will be fairly and adequately protected by

the Plaintiffs and counsel.

       61.      Declaratory and Injunctive Relief. Defendant has acted or refused to act on

grounds generally applicable to Plaintiffs and the other Class members, thereby making

appropriate final injunctive relief and declaratory relief, as described below, with respect to the

Class as a whole.

                                      CAUSES OF ACTION

                                           COUNT I
                Violation of Missouri’s Merchandising Practices Act (“MMPA”)
                  (By Plaintiff Mark Smith on behalf of the Missouri Subclass)

       62.      Plaintiff Mark Smith re-alleges and incorporates Paragraphs 1-61 as if fully set

forth herein.

       63.      Plaintiff Mark Smith brings this claim individually and on behalf of the Missouri

Subclass.

       64.      The MMPA provides that it is unlawful to “act, use or employ . . . deception, fraud,

false pretense, false promise, misrepresentation, unfair practice or the concealment, suppression,

or omission of any material fact in connection with the sale or advertisement of any merchandise

in trade or commerce . . . .” Mo. Rev. Stat. § 407.020.1.

       65.      The Products are “merchandise” pursuant to Mo. Rev. Stat. § 407.010(4), and

Defendants are selling the Products in trade or commerce.


                                 {398342.DOCX }24
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 24 of 54
       66.     As demonstrated above, Defendants’ packaging and advertising constitutes the act,

use or employment of deception, fraud, false pretenses, false promises, misrepresentation, unfair

practices in connection with the sale or advertisement of the Products in that Defendant grossly

overrepresents the number of servings that can be made with each Product.

       67.     Defendants’ misrepresentations regarding the Products are material (i.e., the type

of misrepresentations to which a reasonable person would attach importance and would be induced

to act thereon in making purchase decisions), because they relate to the composition and use of the

Products.

       68.     At all relevant times, Defendants knew or should have known that each of the

Products falsely and deceptively overstates the number of servings of coffee that can be made, and

that Plaintiff Mark Smith and other members of the Missouri Subclass would reasonably and

justifiably rely on the representations about the Products in purchasing them.

       69.     Plaintiff Mark Smith and members of the Missouri Subclass purchased the Products

for personal, family, or household purposes.

       70.     Plaintiff Mark Smith and other members of the Missouri Subclass reasonably and

justifiably relied on Defendants’ misleading and fraudulent packaging of the Products when

purchasing them.

       71.     Plaintiff Mark Smith and other members of the Missouri Subclass have suffered an

ascertainable loss caused by Defendants because they would not have purchased the Products or

would have paid significantly less for the Products, had they known that Defendants’ conduct was

misleading and fraudulent.

       72.     Defendants’ conduct was intentional, wrongful, and malicious and entitles Plaintiff

Mark Smith and proposed Missouri Subclass to the recovery of punitive damages as authorized by




                                {398342.DOCX }25
        Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 25 of 54
statute. Mo. Rev. Stat. § 407.025.1.54.

        73.    In addition, Defendant’s conduct has caused Plaintiff Mark Smith and members of

the Missouri Subclass irreparable injury. As described herein, Defendants have engaged in

unlawful and misleading conduct on a routine and automated basis, harming Class members in a

uniform manner.     Unless restrained and enjoined, Defendants will continue such conduct.

Therefore, Plaintiff Mark Smith requests injunctive relief, and such other equitable relief as the

Court deems just and proper.

                                           COUNT II
                                 Breach of Express Warranty
                      (By All Plaintiffs on behalf of the State Subclasses)

        74.    Plaintiffs re-allege and incorporate Paragraphs 1-61 as if fully set forth herein.

        75.    Plaintiffs brings this claim individually and on behalf of the State Subclasses.

        76.    The various state laws cited below, upon which this Count is premised, are

consistent with another, both procedurally and substantively.

        77.    In addition to breaching Missouri’s warranty law (R.S. Mo. § 400.2-313),

Defendant also breached the following state warranty laws: California (Cal. Com. Code § 2313),

Florida (Fla. Stat. Ann. § 672.313), New York (N.Y. U.C.C. Law § 2-313), Illinois (810 ILCS 5/2-

313), Texas (Tex. Bus. & Com. Code § 2.313), and Washington (Wash. Rev. Code Ann. § 62A.2-

313).

        78.    Express warranties by a seller of consumer goods are created when an affirmation

of fact or promise is made by the seller to the buyer, which relates to the goods and becomes the

basis of the bargain. Such warranties can also be created based upon descriptions of the goods

which are made as part of the basis of the bargain that the goods shall conform to the description.

        79.    These warranty statutes provide that any affirmation of fact or promise made by the




                                 {398342.DOCX }26
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 26 of 54
seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates

an express warranty that the goods shall conform to the affirmation or promise, and that any

description of the goods which is made part of the basis of the bargain creates an express warranty

that the goods shall conform to the description.

       80.     Plaintiffs and the members of the State Subclasses formed a contract with

Defendants at the time they purchased the Product. As part of that contract, Defendants have

expressly warranted on the Products’ packaging that they can make up to a specific number of

servings. For example, Defendants expressly state on the packaging of the 30.5 oz. canister that it

“MAKES UP TO 240 6 FL OZ CUPS.” However, as alleged herein, this express representation is

patently false, as the 30.5 oz. canister can only make up to 173 cups of coffee, or only 72% of the

amount of ground coffee promised by Defendants. All of the other varieties of the Products contain

materially identical express representations that are likewise false.

       81.     These representations about the Products: (a) are affirmations of fact or promises

made by Defendants to consumers that the Products contain enough ground coffee to make a

specific number of servings; (b) became part of the basis of the bargain to purchase the Products

when Plaintiffs and other consumers relied on the representation; and (c) created an express

warranty that the Products would conform to the affirmations of fact or promises. In the alternative,

the representations about the Products are descriptions of goods which were made as part of the

basis of the bargain to purchase the Products, and which created an express warranty that the

Products would conform to the product description

       82.     Defendants made the serving representations to induce Plaintiffs and members of

the State Subclasses to purchase the Products, and Plaintiffs and members of the State Subclasses

relied on the representations in purchasing the Products.




                                 {398342.DOCX }27
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 27 of 54
       83.     Each such representation constitutes an express warranty and became part of the

basis of the bargain between Plaintiff and members of the State Subclasses, on the one hand, and

Defendants, on the other.

       84.     All conditions precedent to Defendants’ liability under the above-referenced

contract have been performed by Plaintiffs and members of the State Subclasses.

       85.     Defendants breached the express warranties about the Products because, as alleged

above, the Products are not able to make the number of servings that are represented on the

Products’ labeling.

       86.     Plaintiffs and members of State Subclasses reasonably and justifiably relied on the

foregoing express warranties, believing that Products did in fact conform to the warranties.

       87.     Plaintiffs and members of State Subclasses paid a premium price for the Products

but did not obtain the full value of the Products as represented. If Plaintiffs and members of State

Subclasses had known of the true nature of the Products, they would not have purchased them or

would have paid significantly less for them. Thus, as a result of Defendants’ breaches of express

warranty, Plaintiffs and members of State Subclasses were damaged in the amount of the premium

price they paid for the Product, in amounts to be proven at trial

       88.     As a result of Defendants’ breach of express warranties, Plaintiffs and members of

the State Subclasses suffered injury and deserve to recover all damages afforded under the law.

       89.     On May 5, 2020, Plaintiff Ibarra, by and through his counsel, sent a notice letter by

certified mail to The Folger Coffee Company providing notice of its breach and demanding that it

correct, repair, replace, or otherwise rectify the breach complained of herein. And on May 7, 2020,

Plaintiffs Ashton and Schoener, by and through their counsel, sent a notice letter by certified mail

to The J. M. Smucker Company providing notice of its breach and demanding that it correct, repair,




                                {398342.DOCX }28
        Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 28 of 54
replace, or otherwise rectify the breach complained of herein. On January 13, 2021, Plaintiff Clark,

by and through her counsel, notified Defendants of their breach and demanding that it remedy the

breach discussed herein.

                                         COUNT III
                       Breach of Implied Warranty of Merchantability
 (By Plaintiffs Ashton, Ibarra, Schoener, Clark, Thomson, Bosso, and Mark Smith on behalf
                 of the California, New York, Texas, and Missouri Subclasses)

       90.       Plaintiffs Shelly Ashton, Ramon Ibarra, Jay Schoener, Clark, Thomson, Bosso, and

Mark Smith re-allege and incorporate Paragraphs 1-61 as if fully set forth herein.

       91.       Plaintiffs Ashton, Ibarra, Schoener, Clark, Thomson, Bosso, and Mark Smith bring

this claim individually and on behalf of the California, New York, Texas, and Missouri Subclasses.

       92.       California, New York, Texas, and Missouri’s implied warranty of merchantability

statutes all provide that “a warranty that the goods shall be merchantable is implied in a contract

for their sale if the seller is a merchant with respect to goods of that kind.” Cal. Com. Code §

2314(1); N.Y. U.C.C. Law § 2-314(1); Mo. Stat. § 400.2-314(1); Tex. Bus. & Com. Code §

2.314(a).

       93.       California, New York, Texas, and Missouri’s implied warranty of merchantability

statutes also state that “[g]oods to be merchantable must be at least such as . . . (f) conform to the

promises or affirmations of fact made on the container or label if any.” Cal. Com. Code §

2314(2)(f); Mo. Stat. § 400.2-314(2)(f); N.Y. U.C.C. Law § 2-314(2)(2); Tex. Bus. & Com. Code

§ 2.314(b)(6).

       94.       Defendants are merchants with respect to the sale of the Products at issue here.

Therefore, a warranty of merchantability is implied in every contract for sale of the Products to

California, New York, Texas, and Missouri consumers.

       95.       By advertising the Products with their current packaging, Defendants made an



                                 {398342.DOCX }29
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 29 of 54
implied promise that the Products contain enough ground coffee to make up to a specific number

of servings. The Products have not “conformed to the promises…made on the container or label”

because they do not contain enough ground coffee to make up to the specified number of servings.

Plaintiffs Ashton, Ibarra, Schoener, Clark, Thomson, Bosso, and Mark Smith, as well as California,

New York, Texas, and Missouri consumers, did not receive the goods as impliedly warranted by

Defendants to be merchantable.

        96.     Therefore, the Products are not merchantable under California, New York, Texas,

and Missouri law and Defendants have breached their implied warranty of merchantability in

regard to the Products.

        97.     If Plaintiffs Ashton, Ibarra, Schoener, Clark, Thomson, Bosso, and Mark Smith,

and members of the California, New York, Texas, and Missouri Subclasses, had known that the

Products could not make as many servings of coffee as represented, they would not have been

willing to pay the premium price associated with them. Therefore, as a direct and/or indirect result

of Defendants’ breach, Plaintiffs Ashton, Ibarra, Schoener, Clark, Thomson, Bosso and Mark

Smith, and members of the California, New York, Texas, and Missouri Subclasses, have suffered

injury and deserve to recover all damages afforded under the law.


                                            COUNT IV
                      Violation California’s Consumers Legal Remedies Act
                                California Civil Code § 1750, et seq.
                    (By Plaintiffs Ashton and Ibarra for the California Subclass)

        98.     Plaintiffs Ashton and Ibarra re-allege and incorporate Paragraphs 1-61 as if fully

set forth herein.

        99.     Plaintiffs Ashton and Ibarra bring this claim individually and on behalf of the

members of the proposed California Subclass.




                                 {398342.DOCX }30
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 30 of 54
       100.    The Products are “goods” within the meaning of Cal. Civ. Code § 1761(a),

Defendants are “persons” within the meaning of Cal. Civ. Code § 1761(c), and the purchases of

such Products by Plaintiffs Ashton and Ibarra and members of the California Subclass constitute

“transactions” within the meaning of Cal. Civ. Code § 1761(e).

       101.    Cal. Civ. Code § 1770(a)(5) prohibits “[r]epresenting that goods or services have

sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities which they do not

have . . . .” By marketing the Products with their current packaging, Defendants have represented

and continue to represent that the Products have characteristics (i.e., contain enough ground coffee

to make up to a specified number of servings) that they do not have. Therefore, Defendants have

violated section 1770(a)(5) of the CLRA.

       102.    Cal. Civ. Code § 1770(a)(7) prohibits “[r]espresenting that goods or services are of

a particular standard, quality, or grade, or that goods are of a particular style or model, if they are

of another.” By marketing the Products with their current packaging, Defendants have represented

and continue to represent that the Products are of a particular standard (i.e., that they contain enough

ground coffee to make up to a certain number of servings) which they do not possess. Therefore,

Defendants have violated section 1770(a)(7) of the CLRA.

       103.    Cal. Civ. Code § 1770(a)(9) prohibits “[a]dvertising goods or services with intent

not to sell them as advertised.” By marketing the Products as containing enough ground coffee to

make up to a specified number of servings, but not intending to sell the Products as such,

Defendants have violated section 1770(a)(9) of the CLRA.

       104.    At all relevant times, Defendants have known or reasonably should have known

that the Products did not contain enough ground coffee to make the represented number of servings,

and that Plaintiffs Ashton and Ibarra and other members of the California Subclass would




                                 {398342.DOCX }31
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 31 of 54
reasonably and justifiably rely on the packaging in purchasing the Products.

       105.    Plaintiffs Ashton and Ibarra and members of the California Subclass have

justifiably relied on Defendants’ misleading representations when purchasing the Products.

Moreover, based on the materiality of Defendants’ misleading and deceptive conduct, reliance

may be presumed or inferred for Plaintiffs Ashton and Ibarra and members of California Subclass.

       106.    Plaintiffs Ashton and Ibarra and members of the California Subclass have suffered

and continue to suffer injuries caused by Defendants because they would have paid significantly

less for the Products, or would not have purchased them at all, had they known that the Products

contain substantially less ground coffee than required to make the promised number of servings.

       107.    On May 5, 2020, Plaintiff Ibarra, by and through his counsel, sent a notice letter by

certified mail to The Folger Coffee Company of his intent to pursue claims under the CLRA, and

an opportunity to cure, consistent with Cal. Civ. Code § 1782. The Folger Coffee Company

received this notice and demand letter on May 9, 2020. And on May 7, 2020, Plaintiffs Ashton and

Schoener, by and through their counsel, sent a notice letter by certified mail to The J. M. Smucker

Company of their intent to pursue claims under the CLRA, and an opportunity to cure, consistent

with Cal. Civ. Code § 1782. The J. M. Smucker Company received this notice and demand letter

on May 14, 2020.

       108.    Because Defendants have failed to fully rectify or remedy the damages caused after

waiting more than the statutorily required 30 days after they received the foregoing notice and

demand letters, Plaintiff Ashton and Ibarra are timely filing this Complaint for damages as

permitted under Cal. Civ. Code § 1782(d).

       109.    Plaintiffs Ashton and Ibarra request that this Court enjoin Defendants from

continuing to violate the CLRA as discussed herein and/or from violating the CLRA in the future




                                {398342.DOCX }32
        Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 32 of 54
and to order restitution to Plaintiffs Ashton and Ibarra and the California Subclass. Plaintiffs

Ashton and Ibarra also request an award of actual and punitive damages, attorneys’ fees and costs,

and any other relief that the Court deems proper, pursuant to California Civil Code § 1780(a).


                                             COUNT V
                          Violation of California’s False Advertising Law
                      California Business & Professions Code § 17500, et seq
                    (By Plaintiffs Ashton and Ibarra for the California Subclass)

        110.    Plaintiffs Ashton and Ibarra re-allege and incorporate Paragraphs 1-61 as if fully

set forth herein.

        111.    Plaintiffs Ashton and Ibarra bring this claim individually and on behalf of the

members of the proposed California Subclass.

        112.    The FAL makes it “unlawful for any person to make or disseminate or cause to be

made or disseminated before the public . . . in any advertising device . . . or in any other manner

or means whatever, including over the Internet, any statement, concerning . . . personal property

or services professional or otherwise, or performance or disposition thereof, which is untrue or

misleading and which is known, or which by the exercise of reasonable care should be known, to

be untrue or misleading.” Cal. Bus. & Prof. Code § 17500.

        113.    Defendants have represented and continue to represent to the public, including

Plaintiffs Ashton and Ibarra and members of the California Subclass, through their deceptive

packaging, that the Products contain enough ground coffee to make substantially more servings

than they can actually make. Because Defendants have disseminated misleading information

regarding the Products, and Defendants know, knew, or should have known through the exercise

of reasonable care that the representations were and continue to be misleading, Defendants have

violated the FAL.




                                 {398342.DOCX }33
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 33 of 54
        114.    As a result of Defendants’ false advertising, Defendants have and continue to

unlawfully obtain money from Plaintiffs Ashton and Ibarra and members of the California

Subclass.

        115.    Plaintiffs Ashton and Ibarra request that this Court cause Defendants to restore this

fraudulently obtained money to them and members of the California Subclass, to disgorge the

profits Defendants made on these transactions, and to enjoin Defendants from violating the FAL

or violating it in the same fashion in the future as discussed herein. Otherwise, Plaintiffs Ashton

and Ibarra and members of the California Subclass will be irreparably harmed and/or denied an

effective and complete remedy if such an order is not granted.


                                             COUNT VI
                    Violation of California’s Unfair Competition Law (“UCL”),
                      California Business & Professions Code § 17200, et seq.
                    (By Plaintiffs Ashton and Ibarra for the California Subclass)

        116.    Plaintiffs Ashton and Ibarra re-allege and incorporate Paragraphs 1-61 as if fully

set forth herein.

        117.    Plaintiffs Ashton and Ibarra bring this claim individually and on behalf of the

members of the proposed California Subclass.

        118.    The UCL, Cal. Bus. & Prof Code § 17200, provides, in pertinent part, that “unfair

competition shall mean and include unlawful, unfair or fraudulent business practices and unfair,

deceptive, untrue or misleading advertising . . . .”

        119.    Under the UCL, a business act or practice is “unlawful” if it violates any established

state or federal law. Defendants’ false and misleading advertising of the Products was and

continues to be “unlawful” because it violates the CLRA, the FAL, the MMPA, the GBL, the

FDUTPA, the ICFA, DTPA, the Washington Consumer Protection Act, and other applicable laws




                                 {398342.DOCX }34
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 34 of 54
as described herein. As a result of Defendants’ unlawful business acts and practices, Defendants

have unlawfully obtained money from Plaintiffs Ashton and Ibarra and members of the California

Subclass.

       120.    Under the UCL, a business act or practice is “unfair” if the Defendants’ conduct is

substantially injurious to consumers, offends public policy, and is immoral, unethical, oppressive,

and unscrupulous, as the benefits for committing such acts or practices are outweighed by the

gravity of the harm to the alleged victims. Defendants’ conduct was and continues to be of no

benefit to purchasers of the Products, as it is misleading, unfair, unlawful, and is injurious to

consumers who rely on the packaging. Deceiving consumers as to how many cups of coffee the

Products can make is of no benefit to consumers. Therefore, Defendants’ conduct was and

continues to be “unfair.” As a result of Defendants’ unfair business acts and practices, Defendants

have and continue to unfairly obtain money from Plaintiffs Ashton and Ibarra, and members of

California Subclass.

       121.    Under the UCL, a business act or practice is “fraudulent” if it actually deceives or

is likely to deceive members of the consuming public. Defendants’ conduct here was and continues

to be fraudulent because it has the effect of deceiving consumers into believing that the Products

contain enough ground coffee to make substantially more servings than they can actually make.

Because Defendants misled Plaintiffs Ashton and Ibarra and members of the California Subclass,

Defendants’ conduct was “fraudulent.” As a result of Defendants’ fraudulent business acts and

practices, Defendants have and continue to fraudulently obtain money from Plaintiffs Ashton and

Ibarra and members of the California Subclass.

       122.    Plaintiffs Ashton and Ibarra request that this Court cause Defendants to restore this

unlawfully, unfairly, and fraudulently obtained money to them, and members of the California




                                {398342.DOCX }35
        Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 35 of 54
Subclass, to disgorge the profits Defendants made on these transactions, and to enjoin Defendants

from violating the UCL or violating it in the same fashion in the future as discussed herein.

Otherwise, Plaintiffs Ashton and Ibarra and members of the California Subclass may be irreparably

harmed and/or denied an effective and complete remedy if such an order is not granted.


                                             COUNT VII
                                Violation of N.Y. Gen. Bus. Law § 349
                    (By Plaintiffs Schoener and Bosso for the New York Subclass)

        123.    Plaintiffs Schoener and Bosso re-allege and incorporate Paragraphs 1-61 as if fully

set forth herein.

        124.    Plaintiffs Schoener and Bosso bring this claim individually and on behalf of the

members of the proposed New York Subclass.

        125.    New York General Business Law (“GBL”) § 349 declares unlawful “[d]eceptive

acts or practices in the conduct of any business, trade or commerce . . . .” GBL § 349(a).

        126.    The practices alleged herein – namely, deceiving consumers into believing that the

Products contain enough ground coffee to make substantially more servings than they can actually

make – are unfair, deceptive, and misleading, in violation of GBL § 349.

        127.    The foregoing deceptive acts and practices were directed at Plaintiffs Schoener and

Bosso, and members of the New York Subclass.

        128.    Defendants’ misrepresentation regarding the Products is material to a reasonable

consumer because it relates to the amount of product the consumer is receiving and paying for. A

reasonable consumer attaches importance to such representation and is induced to act thereon in

making purchase decisions.

        129.    Plaintiffs Schoener and Bosso, and members of the New York Subclass, have been

injured as a direct and proximate result of Defendants’ violations described above as they would



                                 {398342.DOCX }36
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 36 of 54
have paid significantly less for the Products, had they known that they do not contain enough

ground coffee to make the represented number of servings.

          130.   As a result of Defendants’ unlawful action, Plaintiffs Schoener and Bosso, and

members of the New York Subclass, seek to enjoin Defendants’ deceptive and unlawful acts and

practices described herein to recover actual damages, fifty dollars, or both, whichever is greater,

as well as treble damages, reasonable attorneys’ fees, and all other remedies this Court deems

proper.



                                            COUNT VIII
                               Violation of N.Y. Gen. Bus. Law § 350
                          (By Plaintiff Schoener for the New York Subclass)

          131.   Plaintiffs Schoener and Bosso re-allege and incorporate Paragraphs 1-61 as if fully

set forth herein.

          132.   Plaintiffs Schoener and Bosso bring this claim individually and on behalf of the

members of the proposed New York Subclass.

          133.   GBL § 350 provides in relevant part: “False advertising in the conduct of any

business, trade or commerce . . . in this state is hereby declared unlawful.”

          134.   In turn, GBL § 350-a defines false advertising as:

          “advertising, including labeling, of a commodity . . . if such advertising is
          misleading in a material respect. In determining whether any advertising is
          misleading, there shall be taken into account (among other things) not only
          representations made by statement, word, design, device, sound or any combination
          thereof, but also the extent to which the advertising fails to reveal facts material in
          the light of such representations with respect to the commodity . . . to which the
          advertising relates under the conditions prescribed in said advertisement, or under
          such conditions as are customary or usual.”

          135.   Defendants’ actions are untrue and misleading through their deceptive packaging

of the Products, which represent that the Products contain enough ground coffee to make



                                   {398342.DOCX }37
           Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 37 of 54
substantially more servings than they can actually make.

         136.   The foregoing misleading acts and practices were directed at Plaintiffs Schoener

and Bosso, and members of the New York Subclass.

         137.   Defendants’ misrepresentations regarding the Products are material to a reasonable

consumer because they relate to the contents of the Products (i.e., the amount of coffee available)

purchased by the consumer. A reasonable consumer attaches importance to such representations

and is induced to act thereon in making purchase decisions.

         138.   The foregoing misrepresentations have resulted in consumer injury or harm to the

New York public.

         139.   Plaintiffs Schoener and Bosso, and members of the New York Subclass, have been

injured as a direct and proximate result of Defendants’ violations described above as they would

not have purchased the Products, or would have paid significantly less for them, had they known

that the Products are unable to make the number of servings as represented on the Products’ front

label.

         140.   As a result of Defendants’ unlawful action, Plaintiffs Schoener and Bosso, and

members of the New York Subclass, seek to enjoin Defendants’ misleading and unlawful acts and

practices described herein, to recover actual damages or five hundred dollars per violation,

whichever is greater (or both), as well as treble damages, reasonable attorneys’ fees, and all other

remedies this Court deems proper.


                                          COUNT IX
         Violation of Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”)
                      (By Plaintiff Rodger Smith for the Florida Subclass)

         141.   Plaintiff Rodger Smith re-alleges and incorporates Paragraphs 1-61 as if fully set

forth herein.



                                  {398342.DOCX }38
          Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 38 of 54
        142.    Plaintiff Rodger Smith brings this claim individually and on behalf of the members

of the proposed Florida Subclass.

        143.    Fla. Stat. § 501.204 prohibits “[u]nfair methods of competition, unconscionable

acts or practices, and unfair or deceptive acts or practices in the conduct of any trade or

commerce[.]”

        144.    Plaintiff Rodger Smith is a “consumer” as defined by the FDUTPA.

        145.    The Products are considered goods within the meaning and scope of the FDUTPA

and Defendants are engaged in trade or commerce within the meaning and scope of FDUTPA in

connection with the sale and distribution of the Products.

        146.    Defendants have engaged in unfair and deceptive practices under Fla. Stat. §

501.204 by overstating the number of servings in the Products.

        147.    The FDUTPA further permits anyone who is “aggrieved by a violation” of the statute

to proceed with a suit for declaratory or injunctive relief.

        148.    Plaintiff Rodger Smith and members of the Florida Subclass have been aggrieved by

Defendants’ unfair and deceptive practices in violation of FDUTPA n that they purchased and lost

money on Defendants’ deceptively labeled and marketed Products.

        149.    As a direct result of Defendants’ unfair and deceptive practices in violation of

FDUTPA, Plaintiff Rodger Smith has suffered actual damages, and therefore seeks monetary

damages, injunctive relief, attorneys’ fees, and other relief deemed appropriate by the Court under

the FDUTPA.


                                          COUNT X
         Violation of the Illinois Consumer Fraud and Deceptive Trade Practices Act
                                    815 ILCS §§ 505/1, et seq.
                          (By Plaintiff Moser for the Illinois Subclass)

        150.    Plaintiff Moser re-alleges and incorporates Paragraphs 1-61 as if fully set forth


                                 {398342.DOCX }39
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 39 of 54
herein.

          151.   Plaintiff Moser brings this claim individually and on behalf of the members of the

proposed Illinois Subclass.

          152.   The Illinois Consumer Fraud and Deceptive Business Practices Act (“ICFA”), 815

ILCS §§ 505/1, et seq., provides protection to consumers by mandating fair competition in

commercial markets for goods and services.

          153.   The ICFA prohibits any deceptive, unlawful, unfair, or fraudulent business acts or

practices including using deception, fraud, false pretenses, false promises, false advertising,

misrepresentation, or the concealment, suppression, or omission of any material fact, or the use or

employment of any practice described in Section 2 of the “Uniform Deceptive Trade Practices

Act”. 815 ILCS § 505/2

          154.   The ICFA applies to Defendants’ acts as described herein because it applies to

transactions involving the sale of goods or services to consumers

          155.   Defendants are a “person” as defined by section 505/1(c) of the ICFA. Plaintiff

Moser and each member of the Illinois Subclass are “consumers” as defined by section 505/1(e)

of the ICFA. The Products are “merchandise” under the meaning of section 505/1(b) and their sale

is within the meaning of “trade” or “commerce” under the ICFA.

          156.   Defendants have represented and continue to represent to the public, including

Plaintiff Moser and members of the Illinois Subclass, through its deceptive packaging, that the

Products contain enough ground coffee to make substantially more servings than they can actually

make. Because Defendants have disseminated misleading information regarding the Products, and

Defendants know, knew, or should have known through the exercise of reasonable care that the

representations were and continue to be misleading, Defendants have violated the IFCA.




                                   {398342.DOCX }40
           Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 40 of 54
       157.    At all relevant times, Defendants have known or reasonably should have known

that the Products did not contain enough ground coffee to make the represented number of

servings, and that Plaintiff Moser and other members of the Illinois Subclass would reasonably

and justifiably rely on the packaging in purchasing the Products. Plaintiff is therefore informed

and believes and thereon alleges that Defendants’ false and misleading statements set forth above

were made knowingly and intentionally, with the intent to mislead Plaintiff Moser and the Illinois

Subclass.

       158.    Plaintiff Moser and members of the Illinois Subclass have justifiably relied on

Defendants’ misleading representations when purchasing the Products. Moreover, based on the

materiality of Defendants’ misleading and deceptive conduct, reliance may be presumed or

inferred for Plaintiff Moser and members of the Illinois Subclass.

       159.    Defendants’ misrepresentations and omissions regarding the amount of ground

coffee contained in the Products were acts likely to mislead the Plaintiff Moser and the members

of the Illinois Subclass acting reasonably under the circumstances, and thus constitute unfair and

deceptive trade practices in violation of ICFA.

       160.    Plaintiff Moser and members of the Illinois Subclass have suffered and continue to

suffer injuries caused by Defendants because they would have paid significantly less for the

Products, or would not have purchased them at all, had they known that the Products contain

substantially less ground coffee than needed to make the promised number of servings. As a result,

Defendants have and continue to unlawfully obtain money from Plaintiff Moser and members of

the Illinois Subclass.

       161.    Plaintiff Moser, on behalf of herself and the Illinois Subclass, seeks an order (1)

requiring Defendants to cease the deceptive and unfair practices described herein; (2) requiring




                                 {398342.DOCX }41
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 41 of 54
Defendants to correct their marketing and advertising messages on the Products to adequately

disclose the material facts regarding the actual number of servings a Product will yield according

to the Product’s brewing instructions (otherwise, Plaintiff Moser and Illinois Subclass members

may be irreparably harmed and/or denied an effective and complete remedy if such an order is not

granted); (3) awarding damages, interest, and reasonable attorneys’ fees, expenses, and costs to

the extent allowable; and/or (4) requiring Defendant to restore to Plaintiff Moser and each Illinois

Subclass member this unlawfully obtained money from them, to disgorge the profits Defendants

made on these transactions, and to enjoin Defendants from violating the ICFA or violating it in the

same fashion in the future as discussed herein.

                                           COUNT XI
           Violation of the Illinois Uniform Deceptive Trade Practices Act (“DTPA”)
                                      815 ILCS 510/1, et seq.
                           (By Plaintiff Moser for the Illinois Subclass)

          162.   Plaintiff Moser re-alleges and incorporates Paragraphs 1-61 as if fully set forth

herein.

          163.   Plaintiff Moser brings this claim individually and on behalf of the members of the

proposed Illinois Subclass.

          164.   815 ILCS 510/2(a)(5) prohibits “represent[ng] that goods or services have

sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities which they do not

have …” By marketing the Products with their current packaging, Defendants have represented

and continue to represent that the Products have characteristics (i.e., that they contain enough

ground coffee to make up to a specified number of servings) that they do not have. Therefore,

Defendants have violated section 510/2(a)(5) of the DTPA.

          165.   815 ILCS 510/2(a)(7) prohibits “represent[ing] that goods or services are of a

particular standard, quality, or grade, or that goods are of a particular style or model, if they are of



                                   {398342.DOCX }42
           Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 42 of 54
another.” By marketing the Products with their current packaging, Defendants have represented

and continue to represent that the Products are of a particular standard (i.e., that they contain

enough ground coffee to make up to a certain number of servings) which they do not possess.

Therefore, Defendants have violated section 510/2(a)(7) of the DTPA.

       166.   815 ILCS 510/2 (a)(9) prohibits “advertis[ing] goods or services with intent not to

sell them as advertised.” By marketing the Products as containing enough ground coffee to make

a specified number of servings, but not intending to sell the Products as such, Defendants have

violated section 510/2(a)(9) of the DTPA.

       167.   815 ILCS 510/2 (a)(12) prohibits “engag[ing] in any other conduct which similarly

creates a likelihood of confusion or misunderstanding.” By marketing the Products with their

current packaging as containing enough ground coffee to make a specified number of servings

which they do not contain, Defendants have engaged and continued to engage in conduct which is

likely to create confusion or misunderstanding among consumers. Therefore, Defendants have

violated section 510/2(a)(12) of the DTPA.

       168.   The above-described deceptive and unfair acts and practices were used or employed

in the course of trade or commerce—namely, the sale of the Products to Plaintiff Moser and

members of the Illinois Subclass.

       169.   At all relevant times, Defendants have known or reasonably should have known

that the Products did not contain enough ground coffee to make the represented number of

servings, and that Plaintiff Moser and other members of the Illinois Subclass would reasonably

and justifiably rely on the packaging in purchasing the Products. Plaintiff Moser is therefore

informed and believes and thereon alleges that Defendants’ false and misleading statements set

forth above were made knowingly and intentionally, with the intent to mislead Plaintiff Moser and




                                {398342.DOCX }43
        Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 43 of 54
the Illinois Subclass.

       170.    Plaintiff Moser and members of the Illinois Subclass have justifiably relied on

Defendants’ misleading representations when purchasing the Products. Moreover, based on the

materiality of Defendants’ misleading and deceptive conduct, reliance may be presumed or

inferred for Plaintiff Moser and members of the Illinois Subclass.

       171.    Defendants’ misrepresentations and omissions regarding the amount of ground

coffee contained in the Products were acts likely to mislead the Plaintiff Moser and the members

of the Illinois Subclass acting reasonably under the circumstances, and thus constitute unfair and

deceptive trade practices in violation of DTPA. Thus, the above-described deceptive and unfair

acts offend public policy.

       172.    Plaintiff Moser and members of the Illinois Subclass have suffered and continue to

suffer injuries caused by Defendants because they would have paid significantly less for the

Products, or would not have purchased them at all, had they known that the Products contain

substantially less ground coffee to make the promised number of servings. As a result, Defendants

have and continue to unlawfully obtain money from Plaintiff Moser and members of the Illinois

Subclass.

       173.    Plaintiff Moser, on behalf of herself and the Illinois Subclass, seeks an order (1)

requiring Defendants to cease the deceptive and unfair practices described herein; (2) requiring

Defendants to correct their marketing and advertising messages on the Products to adequately

disclose the material facts regarding the actual number of servings a Product will yield according

to the Product’s brewing instructions (otherwise, Plaintiff Moser and Illinois Subclass members

may be irreparably harmed and/or denied an effective and complete remedy if such an order is not

granted); (3) awarding damages, interest, and reasonable attorneys’ fees, expenses, and costs to




                                 {398342.DOCX }44
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 44 of 54
the extent allowable; and/or (4) requiring Defendant to restore to Plaintiff Moser and each Illinois

Subclass member this unlawfully obtained money from them, to disgorge the profits Defendants

made on these transactions, and to enjoin Defendants from violating the DTPA or violating it in

the same fashion in the future as discussed herein.


                                            COUNT XII
                       Violation of the Texas Deceptive Trade Practices Act
                        TEX. BUS. & COM. CODE ANN. § 17.41, et seq.
                     (By Plaintiffs Clark and Thomson for the Texas Subclass)

        174.      Plaintiffs Clark and Thomson and re-allege and incorporate Paragraphs 1-61 as if

fully set forth herein.

        175.      Plaintiffs Clark and Thomson and Texas Subclass Members are residents of the

State of Texas.

        176.      At all material times herein, Defendants engaged in “trade” or “commerce” in as

defined by the Texas Deceptive Trade Practices and Consumer Protection Act (“TDTPA”).

        177.      Tex. Bus. & Com. Code § 17.46 of the TDTPA makes it unlawful to commit

“[f]alse, misleading, or deceptive acts or practices in the conduct of any trade or commerce.”

        178.      For the reasons discussed herein, Defendants violated and continues to violate the

TDTPA by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by TDTPA §§ 17.41 et seq. Defendants’ acts and practices, including its

misrepresentations, described herein, were likely to, and did in fact, deceive and mislead members

of the public, including consumers acting reasonably under the circumstances, to their detriment.

        179.      Defendants repeatedly advertised on the Products’ deceptive labeling that the

Products contain enough ground coffee to make substantially more servings than they can actually

make. Because Defendants have disseminated misleading information regarding the Products, and




                                 {398342.DOCX }45
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 45 of 54
Defendants know, knew, or should have known through the exercise of reasonable care that the

representations were and continue to be misleading.

       180.     By misrepresenting material facts that were within their exclusive knowledge,

namely, that the Products do not contain enough coffee to make the specified number of servings

advertised on the Products’ labeling, Defendants violated the following provisions of the DTPA:

                      Tex. Bus. & Com. Code § 17.50(a)(1): the use or employment of a false,
                       misleading, or deceptive acts or practices as defined in § 17.46(b)(5),

                       § 17.46(b)(7), § 17.46(b)(9), § 17.46(b)(20), and § 17.46(b)(24) of the

                       DTPA that were detrimentally relied upon by Plaintiffs Clark and Thomson

                       and each member of the Texas Subclass; and

                      Tex. Bus. & Com. Code § 17.50(3): an unconscionable action or course of
                       action as defined by § 17.45(5).

       181.     Defendants’ violations of the DTPA were committed knowingly and intentionally

as those terms are defined in § 17.45(9) and § 17.45(13) of the DTPA.

       182.     Defendants’ misrepresentations were material (i.e., the type of misrepresentations

to which a reasonable person would attach importance and would be induced to act thereon in

making purchase decisions), because they relate to the composition and use of the Products. As a

direct and proximate result of Defendant’s unfair and deceptive acts or practices, Plaintiffs Clark

and Thomson and Texas Subclass Members suffered damages by purchasing the Products because

they would not have purchased the Products had they known the truth, and they received a product

that was worth less because it did not contain the amount of servings as stated on the Products’

labeling.

       183.     Defendants’ deceptive trade practices caused injury in fact and actual damages in

the form of the loss or diminishment of value of the Products Plaintiffs Clark and Thomson and




                                    {398342.DOCX }46
            Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 46 of 54
Texas Subclass Members purchased, which allowed Defendant to profit at the expense of Plaintiffs

Clark and Thomson and Texas Subclass Members. The gravity of the harm of Defendants’ actions

is significant and there is no corresponding benefit to consumers of such conduct.

          184.   Plaintiffs Clark and Thomson seek relief for the injuries they have suffered as a

result of Defendants’ unfair and deceptive acts and practices, as provided by TDTPA and

applicable law.

          185.   On January 13, 2021, Plaintiff Clark, by and through her counsel, sent to

Defendants written notice of her complaint and the amount of economic damages, including

attorney’s fees, that would be reasonably incurred by her claims against Defendants. Given that

the 60-day period offered by Tex. Bus. & Com. Code § 17.505 has expired, and Defendants have

not rectified their conduct outlined herein, Plaintiff Clark and members of the Texas Subclass have

timely filed this suit seeking damages under the TDTPA.



                                           COUNT XIII
                        Violation of Washington Consumer Protection Act
                       (By Plaintiff Marthaller for the Washington Subclass)

          186.   Plaintiff Marthaller re-alleges and incorporates Paragraphs 1-61 as if fully set forth

herein.

          187.   Plaintiff Marthaller brings this claim individually and on behalf of the members of

the proposed Washington Subclass.

          188.   The Washington Consumer Protection Act restricts companies from committing

deceptive or unfair acts or practices in either trade or commerce and declares them unlawful. See

Wash. Rev. Code § 19.86.020.

          189.   Defendants have engaged in unfair and deceptive practices under Wash. Rev. Code




                                   {398342.DOCX }47
           Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 47 of 54
§ 19.86.020 by overstating the number of servings that can be made by each of the Products.

        190.    As a direct result of Defendants’ unfair and deceptive practices, Plaintiff Marthaller

and the Washington Subclass has suffered actual damages.

        191.    Defendants’ violations entitle Plaintiff and each member of the Washington

Subclass to their costs, attorney fees, and damages in an amount to be determined at trial. Wash.

Rev. Code § 19.86.090. Plaintiff Marthaller is also entitled to both prejudgment and post-judgment

interest.


                                           COUNT XIV
                                      Common Law Fraud
                            (By All Plaintiffs on behalf of the Classes)

        192.    Plaintiffs re-allege and incorporate Paragraphs 1-61 as if fully set forth herein.

        193.    Plaintiffs bring this claim individually and on behalf of the members of the

proposed Nationwide Class. Alternatively, Plaintiffs bring this claim individually and on behalf of

the members of the proposed State Subclasses.

        194.    Defendants marketed the Products in a manner indicating that they contain enough

ground coffee to make up to a specific number of servings. However, the Products cannot make

anywhere close to the represented number of servings. Therefore, Defendants have made

misrepresentations about the Products.

        195.    Defendants’ misrepresentations regarding the Products are material to a reasonable

consumer because they relate to the amount of product the consumer is receiving and paying for.

A reasonable consumer would attach importance to such representations and would be induced to

act thereon in making purchase decisions.

        196.    At all relevant times when such misrepresentations were made, Defendants knew

that the representations were misleading, or have acted recklessly in making the representations,



                                    {398342.DOCX }48
            Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 48 of 54
without regard to the truth.

       197.    Defendants intend that Plaintiffs and other consumers rely on these representations,

as evidenced by the intentional and conspicuous placement of the misleading representations on

the Products’ packaging by Defendants.

       198.    Plaintiffs and members of the Classes have reasonably and justifiably relied on

Defendants’ intentional misrepresentations when purchasing the Products, and had the correct

facts been known, would not have purchased them at the prices at which they were offered.

       199.    Therefore, as a direct and proximate result of Defendants’ intentional

misrepresentations, Plaintiffs and members of the Classes have suffered economic losses and other

general and specific damages, including but not limited to the amounts paid for the Products, and

any interest that would have accrued on those monies, all in an amount to be proven at trial.


                                              COUNT XV
                                     Negligent Misrepresentation
                               (By All Plaintiffs on behalf of the Classes)

       200.    Plaintiffs re-allege and incorporate Paragraphs 1-61 as if fully set forth herein.

       201.    Plaintiffs bring this claim individually and on behalf of the members of the Classes.

Alternatively, Plaintiffs bring this claim individually and on behalf of the members of the proposed

State Subclasses.

       202.    Defendants marketed the Products in a manner indicating that they contain enough

ground coffee to make a specific number of servings. However, the Products cannot make

anywhere close to the represented number of servings. Therefore, Defendants have made

misrepresentations about the Products.

       203.    Defendants’ misrepresentations regarding the Products are material to a reasonable

consumer because they relate to the amount of product the consumer is receiving and paying for.



                                 {398342.DOCX }49
         Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 49 of 54
A reasonable consumer would attach importance to such representations and would be induced to

act thereon in making purchase decisions.

       204.    At all relevant times when such misrepresentations were made Defendants knew or

had been negligent in not knowing that that the Products did not contain enough ground coffee to

make the specified number of servings. Defendants had no reasonable grounds for believing their

misrepresentations were not false and misleading.

       205.    Defendants intend that Plaintiffs and other consumers rely on these representations,

as evidenced by the intentional and conspicuous placement of the misleading representations on

the Products’ packaging by Defendants.

       206.    Plaintiffs and members of the Classes have reasonably and justifiably relied on

Defendants’ negligent misrepresentations when purchasing the Products, and had the correct facts

been known, would not have purchased them at the prices at which they were offered.

       207.    Therefore, as a direct and proximate result of Defendants’ negligent

misrepresentations, Plaintiffs and members of the Classes have suffered economic losses and other

general and specific damages, including but not limited to the amounts paid for the Products, and

any interest that would have accrued on those monies, all in an amount to be proven at trial.

                                          COUNT XVI
                             Unjust Enrichment/Quasi-Contract
                           (By All Plaintiffs on behalf of the Classes)

       208.    Plaintiffs re-allege and incorporate Paragraphs 1-61 as if fully set forth herein.

       209.    Plaintiffs bring this claim individually and on behalf of the members of the Classes.

Alternatively, Plaintiffs bring this claim individually and on behalf of the members of the proposed

State Subclasses.

       210.    As alleged herein, Defendants have intentionally and recklessly made misleading




                                {398342.DOCX }50
        Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 50 of 54
representations to Plaintiffs and members of the Classes to induce them to purchase the Products.

Plaintiffs and members of the Classes have reasonably relied on the misleading representations

and have not received all of the benefits promised by Defendants. Plaintiffs and members of the

Classes therefore have been induced by Defendants’ misleading and deceptive representations

about the Products, and paid more money to Defendants for the Products than they otherwise would

and/or should have paid.

       211.    Plaintiffs and members of the Classes have conferred a benefit upon Defendants as

Defendants have retained monies paid to them by Plaintiffs and members of the Classes.

       212.    The monies received were obtained under circumstances that were at the expense

of Plaintiffs and members of the Classes – i.e., Plaintiffs and members of the Classes did not

receive the full value of the benefit conferred upon Defendants.

       213.    Therefore, it is inequitable and unjust for Defendants to retain the profit, benefit, or

compensation conferred upon them without paying Plaintiffs and the members of the Classes back

for the difference of the full value of the benefits compared to the value actually received.

       214.    As a direct and proximate result of Defendants’ unjust enrichment, Plaintiffs and

members of the Classes are entitled to restitution, disgorgement, and/or the imposition of a

constructive trust upon all profits, benefits, and other compensation obtained by Defendants from

their deceptive, misleading, and unlawful conduct as alleged herein.




                                {398342.DOCX }51
        Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 51 of 54
                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other members of the proposed

Classes, respectfully request that the Court enter judgment in their favor and against Defendant as

follows:

       A.      Certifying the Classes as requested herein, designating Plaintiffs as the class

representative and appointing the undersigned counsel as class counsel;

       B.      Declaring that Defendants are financially responsible for notifying the Class

members of the pendency of this suit;

       C.      Ordering restitution and disgorgement of all profits and unjust enrichment

Defendants obtained from Plaintiffs and the Classes as a result of Defendants’ unlawful, unfair

and fraudulent business practices;

       D.      Ordering payment of damages as permitted by law, including actual, compensatory,

statutory, and punitive damages, to the full extent permitted by law;

       E.      Ordering injunctive relief as permitted by law or equity, including enjoining

Defendants from continuing the unlawful practices as set forth herein, and ordering Defendants to

engage in a corrective advertising campaign;

       F.      Ordering Defendants to pay attorneys’ fees and litigation costs to Plaintiffs and the

other members of the Classes;

       G.      Ordering Defendants to pay both pre- and post-judgment interest on any amounts

awarded; and

       H.      Ordering such other and further relief as may be just and proper.




                                   {398342.DOCX }52
           Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 52 of 54
                           JURY TRIAL DEMANDED
Plaintiffs hereby demand a trial by jury of all claims in this Complaint so triable.



                                       By: /s/ Tim E. Dollar
                                           Tim E. Dollar

                                       Tim E. Dollar, Missouri Bar No. 33123
                                       DOLLAR BURNS & BECKER, L.C.
                                       1100 Main Street, Suite 2600
                                       Kansas City, MO 64105
                                       Telephone: (816) 876-2600
                                       Facsimile: (816) 221-8763
                                       Email: timd@dollar-law.com

                                       Todd D. Carpenter (pro hac vice)
                                       Scott G. Braden (pro hac vice)
                                       Katrina Carroll (pro hac vice)
                                       CARLSON LYNCH, LLP
                                       1350 Columbia St., Ste. 603
                                       San Diego, CA 92101
                                       Tel.: 619-762-1900
                                       Fax: 619-756-6991
                                       tcarpenter@carlsonlynch.com
                                       sbraden@carlsonlynch.com
                                       kcarroll@carlsonlynch.com

                                       Lubna M. Faruqi (pro hac vice)
                                       Timothy J. Peter (pro hac vice)
                                       Nina M. Varindani (pro hac vice)
                                       Benjamin Heikali (pro hac vice)
                                       FARUQI & FARUQI, LLP
                                       685 Third Avenue, 26th Floor
                                       New York New York 10017
                                       Telephone: (212) 983-9330
                                       Facsimile: (212) 983-9331
                                       lfaruqi@faruqilaw.com
                                       tpeter@faruqilaw.com
                                       nvarindani@faruqilaw.com
                                       bheikali@faruqilaw.com




                         {398342.DOCX }53
 Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 53 of 54
                                               Bonner C. Walsh (pro hac vice)
                                               WALSH PLLC
                                               1561 Long Haul Road
                                               Grangeville, ID 83530
                                               Telephone: (541) 359-2827
                                               Facsimile: (866) 503-8206
                                               bonner@walshpllc.com


                                CERTIFICATE OF SERVICE

I hereby certify that on this date, August 2, 2021, the foregoing document was filed electronically.

Notice of the filing will be sent to all attorneys of record by operation of the Court’s electronic

filing system.


                                               /s/ Tim Dollar
                                               Tim Dollar




                                {398342.DOCX }54
        Case 4:21-md-02984-BP Document 62 Filed 08/02/21 Page 54 of 54
